UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 14-7747


TERRY LYNN HARRIS,

                Plaintiff - Appellant,

          v.

FNU HEDRICK, Correctional Officer; RICHARD D. THOMAS,
Correctional Administrator; ADRIAN W. DELLINGER, Assistant
Attorney General, N.C. Department of Justice; FRANK L.
PERRY, Secretary of Correction,

                Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Frank D. Whitney,
Chief District Judge. (5:14-cv-00098-FDW)


Submitted:   April 29, 2015                   Decided:   May 8, 2015


Before KEENAN, WYNN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Terry Lynn Harris, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Terry    Lynn    Harris    appeals   the   district    court’s   order

dismissing his 42 U.S.C. § 1983 (2012) complaint under 28 U.S.C.

§ 1915(e)(2)(B) (2012).        We have reviewed the record and find no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.         Harris v. Thomas, No. 5:14-cv-00098-FDW

(W.D.N.C.    Oct.    20,   2014).    We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                   AFFIRMED




                                     2